Case: 15-41363      Document: 00513472302         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41363
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERTO ARMANDO RODRIGUEZ-MADRID,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-376-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Roberto Armando Rodriguez-
Madrid raises an argument that is foreclosed by United States v. Rodriguez,
711 F.3d 541, 562 & n.28 (5th Cir. 2013) (en banc), in which we held that the
generic, contemporary definition of sexual abuse of a minor does not require
the age of consent to be below 17 years old and does not include an age-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41363   Document: 00513472302    Page: 2   Date Filed: 04/20/2016


                               No. 15-41363

differential requirement. Accordingly, the motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2